DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 7-8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 depends from cancelled claim 1.  It is believed claim 12 should depend from claim 11.  
Claim 22 is objected to because of the following informalities:  “the sidewall” should be “a sidewall” and “the exterior” should be “an exterior.”
Claim 23 is objected to because of the following informalities:  “the central axis” should be “a central axis.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 15 and 17 is rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 15, the recitation of “the machine” renders the claim indefinite for lacking proper antecedent basis.
	Regarding claim 17, the recitation of “the operator” renders the claim indefinite for lacking proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 16-17, 19-21, 25, 27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gelmetti (U.S. Publication 2011/0174792).
Regarding claim 11, Gelmetti teaches a method of controlling a welding operation (drawing wire to use for welding) at a welding station having a weld wire supply drum for holding weld wire (para. 0001; “bulk packs containing welding wire which is used in welding machines or robots for making weld seams.”) (para. 0005; “invention is to provide a simple system which reliably provides to an operator an indication that the level of welding wire contained in a bulk pack has reached a low level.”), comprising (Figures 2a/2b):
mounting a sensor system (electric sensor 30 comprising proximity sensor 32 that detects the presence of mark 24-para. 0032) to an exterior (cover 20) of the weld wire supply drum (10);
detecting the level of weld wire in the weld wire supply drum with at least one sensor of the sensor system (para. 0032; “As soon as the welding wire has been withdrawn from the bulk pack to an extent that retainer 18 has descended to the level shown in FIG. 2b, mark 24 has reached a position in front of proximity sensor 32 so that electric sensor 30 is activated. Electric sensor 30 can issue an optical signal such as a flash light, can issue an acoustic signal such as a warning tone, or can issue a combination of an acoustic and an optical alarm. Thereby, an operator is immediately notified that the welding wire remaining in the particular bulk pack has reached a certain low level. Here again, the level at which the alarm is given can be set to a desired value by simply changing the position of mark 24 on rod 22”); and
generating a signal (optical and/or acoustic signal-para. 0032) corresponding to the level of weld wire in the weld wire supply drum (as detailed above).
Regarding claim 12, Gelmetti, as applied in claim 11, teaches each claimed limitation and further teaches, visually indicating the weld wire level in the weld wire supply drum (via the position of mark 24; Figs. 2a/2b) (Also , electric sensor 30 generates an optical signal such as a flash of light-para. 0032).
Regarding claim 13, Gelmetti, as applied in claim 12, teaches each claimed limitation and further teaches wherein the visual indication is accomplished with a light (flash of light-para. 0032).
Regarding claim 16, Gelmetti, as applied in claim 11, teaches each claimed limitation and further teaches stopping the welding operation when the weld wire reaches a pre-determined level in the weld wire supply drum (para. 0032; “As soon as the welding wire has been withdrawn from the bulk pack to an extent that retainer 18 has descended to the level shown in FIG. 2b, mark 24 has reached a position in front of proximity sensor 32 so that electric sensor 30 is activated. Electric sensor 30 can issue an optical signal such as a flash light, can issue an acoustic signal such as a warning tone, or can issue a combination of an acoustic and an optical alarm. Thereby, an operator is immediately notified that the welding wire remaining in the particular bulk pack has reached a certain low level. Here again, the level at which the alarm is given can be set to a desired value by simply changing the position of mark 24 on rod 22.” Para. 0033; “Electric sensor 30 is preferably powered by a battery so that no electric cables and no wiring is required. The entire alarm system can be simply transferred from one emptied bulk pack to a new bulk pack by simply transferring cover 20 with rod 22, holding bracket 23 and electric sensor 30 to the new pack.”) [Here, once the weld wire reaches a level sufficient to warrant replacement, the welding operation, i.e., drawing of the welding wire, stops].
Regarding claim 17, Gelmetti, as applied in claim 11, teaches each claimed limitation and further teaches notifying the operator of the weld wire level in the weld wire supply drum (para. 0032; “As soon as the welding wire has been withdrawn from the bulk pack to an extent that retainer 18 has descended to the level shown in FIG. 2b, mark 24 has reached a position in front of proximity sensor 32 so that electric sensor 30 is activated. Electric sensor 30 can issue an optical signal such as a flash light, can issue an acoustic signal such as a warning tone, or can issue a combination of an acoustic and an optical alarm. Thereby, an operator is immediately notified that the welding wire remaining in the particular bulk pack has reached a certain low level. Here again, the level at which the alarm is given can be set to a desired value by simply changing the position of mark 24 on rod 22.”).
Regarding claim 19, Gelmetti, as applied in claim 11, teaches each claimed limitation and further teaches producing an audible signal corresponding to a low level of the weld wire in the weld wire supply drum (para. 0032; “As soon as the welding wire has been withdrawn from the bulk pack to an extent that retainer 18 has descended to the level shown in FIG. 2b, mark 24 has reached a position in front of proximity sensor 32 so that electric sensor 30 is activated. Electric sensor 30 can issue an optical signal such as a flash light, can issue an acoustic signal such as a warning tone, or can issue a combination of an acoustic and an optical alarm. Thereby, an operator is immediately notified that the welding wire remaining in the particular bulk pack has reached a certain low level. Here again, the level at which the alarm is given can be set to a desired value by simply changing the position of mark 24 on rod 22.”).
Regarding claim 20, Gelmetti, as applied in claim 11, teaches each claimed limitation and further teaches with the signal, controlling starting and stopping of the welding operation (para. 0032; “As soon as the welding wire has been withdrawn from the bulk pack to an extent that retainer 18 has descended to the level shown in FIG. 2b, mark 24 has reached a position in front of proximity sensor 32 so that electric sensor 30 is activated. Electric sensor 30 can issue an optical signal such as a flash light, can issue an acoustic signal such as a warning tone, or can issue a combination of an acoustic and an optical alarm. Thereby, an operator is immediately notified that the welding wire remaining in the particular bulk pack has reached a certain low level. Here again, the level at which the alarm is given can be set to a desired value by simply changing the position of mark 24 on rod 22.” Para. 0033; “Electric sensor 30 is preferably powered by a battery so that no electric cables and no wiring is required. The entire alarm system can be simply transferred from one emptied bulk pack to a new bulk pack by simply transferring cover 20 with rod 22, holding bracket 23 and electric sensor 30 to the new pack.”) [Here, the signal from sensor 30, indicating the amount of weld wire in the drum informs the operator to use or replace the wire.  Once the welding wire drawn from the drum is depleted, or sufficiently low to warrant replacement, the sensor indicates such and the operator stops drawing of the wire and replaces the drum].

    PNG
    media_image1.png
    446
    338
    media_image1.png
    Greyscale

Regarding claim 21, Gelmetti, as applied in claim 11, teaches each claimed limitation and further teaches the weld wire supply drum (10) further includes a top (20), bottom (12), and a vertical central axis (as annotated above).
Regarding claim 25, Gelmetti, as applied in claim 11, teaches each claimed limitation and further teaches preventing the welding operation from starting when the weld wire level in the weld wire supply drum is low or out (para. 0032; “As soon as the welding wire has been withdrawn from the bulk pack to an extent that retainer 18 has descended to the level shown in FIG. 2b, mark 24 has reached a position in front of proximity sensor 32 so that electric sensor 30 is activated. Electric sensor 30 can issue an optical signal such as a flash light, can issue an acoustic signal such as a warning tone, or can issue a combination of an acoustic and an optical alarm. Thereby, an operator is immediately notified that the welding wire remaining in the particular bulk pack has reached a certain low level. Here again, the level at which the alarm is given can be set to a desired value by simply changing the position of mark 24 on rod 22.” Para. 0033; “Electric sensor 30 is preferably powered by a battery so that no electric cables and no wiring is required. The entire alarm system can be simply transferred from one emptied bulk pack to a new bulk pack by simply transferring cover 20 with rod 22, holding bracket 23 and electric sensor 30 to the new pack.”) [Here, the signal from sensor 30, indicating the amount of weld wire in the drum informs the operator to use or replace the wire.  Once the welding wire drawn from the drum is depleted, or sufficiently low to warrant replacement, the sensor indicates such and the operator stops drawing of the wire and replaces the drum.  Furthermore, if the wire supply is completely depleted no further wire drawing is possible].
Regarding claim 27, Gelmetti, as applied in claim 11, teaches each claimed limitation and further teaches wherein the at least one sensor is stationary (Figs. 2a/2b; electric sensor 30 and proximity sensor 32 are both stationary).
Regarding claim 29, Gelmetti, as applied in claim 11, teaches each claimed limitation and further teaches interchanging the weld wire supply drum with a replacement weld wire supply drum (para. 0032; “As soon as the welding wire has been withdrawn from the bulk pack to an extent that retainer 18 has descended to the level shown in FIG. 2b, mark 24 has reached a position in front of proximity sensor 32 so that electric sensor 30 is activated. Electric sensor 30 can issue an optical signal such as a flash light, can issue an acoustic signal such as a warning tone, or can issue a combination of an acoustic and an optical alarm. Thereby, an operator is immediately notified that the welding wire remaining in the particular bulk pack has reached a certain low level. Here again, the level at which the alarm is given can be set to a desired value by simply changing the position of mark 24 on rod 22.” Para. 0033; “Electric sensor 30 is preferably powered by a battery so that no electric cables and no wiring is required. The entire alarm system can be simply transferred from one emptied bulk pack to a new bulk pack by simply transferring cover 20 with rod 22, holding bracket 23 and electric sensor 30 to the new pack.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelmetti (U.S. Publication 2011/0174792) in further view of Morton (U.S. Publication 2010/0109685).
Regarding claim 14, Gelmetti, as applied to claim 13, teaches each claimed limitation except for wherein the light changes color in response to changing levels of weld wire in the drum.
Morton teaches that it is known in the art of visual indicators (Abstract; Figures 1a-c) to use an LED (visual indicator LED 116) that changes color in response to changing levels (para. 0044; LED 116 changes color from red, to yellow, to green, to blue, thereby providing a visual indication of level of moisture).
The advantage of combining the teachings of Morton is that in doing so would provide a simple and clear visual indication of a particular level (Paragraph 0044).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gelmetti with Morton, by adding to optical indication being a flash of light of Gelmetti, with the teachings of Morton, to provide a simple and clear visual indication of a particular level (Paragraph 0044 of Morton).
Claims 15 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelmetti (U.S. Publication 2011/0174792) in further view of Daniel (U.S. Publication 2006/0070987).
Regarding claim 15, Gelmetti, as applied to claim 11, teaches each claimed limitation except for with a controller on the machine, receiving the signal and in response starting and stopping the welding operation in accordance with the level of weld wire in the weld wire supply drum.
Daniel teaches that it is known in the art of welding systems using a continuous supply of welding wire (Para. 0001, “electric arc welding of the type using a continuous supply of welding wire…a monitoring device for the welding wire supply during operation of the welder”) (see also para. 0003, “…it is essential to know when the supply of welding wire on a spool will be exhausted even though visual confirmation of the amount of welding wire is not possible…If the amount or quantity of the welding wire supply is known to the operator, the welding process can be stopped before any damage occurs and a full spool can replace the empty spool in a timely fashion. Consequently, it is desired that there be a mechanism so the operator knows the amount of welding wire on the rotating spool at any given time. Advance notice of the remaining welding wire on the spool can then be used effectively to request a new spool or efficiently plan the on-going production process”) (Figs. 1, 2, 3, and 7) (weld wire supply S, maximum amount of wire indicated by diameter b and minimum amount of wire indicated by diameter a) to use a controller on the machine (control device 200, monitoring device 100, Figures 1 and 7), receiving the signal and in response starting and stopping the welding operation in accordance with the level of weld wire in the weld wire supply drum (para. 0041)(para. 0044, “…a signal on line 214 of block 210 is the amount of wire available on spool S after completion of a welding cycle…If the amount of wire conveyed to comparator 216 is not enough for the next welding cycle as set into comparator 216, an output signal is created on line 218. This output signal activates a halt routine 220 to stop power source 10 of welder A. Thus, at the end of each welding cycle, if there is not enough wire to perform the next welding cycle, the halt routine 220 is set. Routine 220 blocks the operation of the welder until the halt routine receives a reset signal on line 222 as normally provided by a reload of a full spool S as indicated by block 224. This optional feature of the present invention uses the output of gage 110 to assure that the next welding cycle has sufficient welding wire for a complete weld cycle…”), 
The advantage of combining the teachings of Daniel is that in doing so would provide automatic means for preventing operation when an insufficient amount of welding wire remains (citations above), thereby preventing damage to the welding torch and rejection of the weld (para. 0003, “…serious problems occur when the supply of welding wire on the spool is unexpectedly exhausted. When the supply of welding wire in the welding arc is interrupted abruptly, the welding power source does not respond by turning off the output voltage. Consequently, the depletion of the welding wire from a spool often results to damage to the contact tip of the welding torch and possibly failure or rejection of the weld…”).  Furthermore, broadly providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.  See MPEP 2144.04-III.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gelmetti with Daniel, by replacing the operator based stopping and starting based on the signal of Gelmetti, with the teachings of Daniel, in order to provide automatic means for preventing operation when an insufficient amount or welding wire remains (citations above), thereby preventing damage to the welding torch and rejection of the weld (para. 0003, “…serious problems occur when the supply of welding wire on the spool is unexpectedly exhausted. When the supply of welding wire in the welding arc is interrupted abruptly, the welding power source does not respond by turning off the output voltage. Consequently, the depletion of the welding wire from a spool often results to damage to the contact tip of the welding torch and possibly failure or rejection of the weld…”).  Furthermore, broadly providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.  See MPEP 2144.04-III.
Regarding claim 26, Gelmetti, as applied to claim 11, teaches each claimed limitation except for wherein aspects of the welding operation are monitored by software in real-time.
Gelmetti discloses that an operator is “immediately notified that the welding wire remaining in the particular bulk pack has reached a certain low level” (para. 0032).  Therefore, Gelmetti discloses real-time monitoring (para. 0032, relative height of mark 24 decreases as the welding wire is withdrawn from drum 10) that notifies the operator that the weld wire level is low.
However, Gelmetti is silent on the real-time monitoring being accomplished via software.
Daniel teaches that it is known in the art of welding systems using a continuous supply of welding wire (Para. 0001, “electric arc welding of the type using a continuous supply of welding wire…a monitoring device for the welding wire supply during operation of the welder”) (see also para. 0003, “…it is essential to know when the supply of welding wire on a spool will be exhausted even though visual confirmation of the amount of welding wire is not possible…If the amount or quantity of the welding wire supply is known to the operator, the welding process can be stopped before any damage occurs and a full spool can replace the empty spool in a timely fashion. Consequently, it is desired that there be a mechanism so the operator knows the amount of welding wire on the rotating spool at any given time. Advance notice of the remaining welding wire on the spool can then be used effectively to request a new spool or efficiently plan the on-going production process”) (Figs. 1, 2, 3, and 7) (weld wire supply S, maximum amount of wire indicated by diameter b and minimum amount of wire indicated by diameter a) to use automatic controls (control device 200, monitoring device 100, Figures 1 and 7) to automatically stop the machine or prevent start of the operation when the weld wire level in the drum is low or out (para. 0041)(para. 0044, “…a signal on line 214 of block 210 is the amount of wire available on spool S after completion of a welding cycle…If the amount of wire conveyed to comparator 216 is not enough for the next welding cycle as set into comparator 216, an output signal is created on line 218. This output signal activates a halt routine 220 to stop power source 10 of welder A. Thus, at the end of each welding cycle, if there is not enough wire to perform the next welding cycle, the halt routine 220 is set. Routine 220 blocks the operation of the welder until the halt routine receives a reset signal on line 222 as normally provided by a reload of a full spool S as indicated by block 224. This optional feature of the present invention uses the output of gage 110 to assure that the next welding cycle has sufficient welding wire for a complete weld cycle…”), wherein the automatic controls are operatively connected to monitoring software (program 400 depicted in Figure 7; para. 0052, program 400 includes components of block diagram of Figure 1 combined with additional components and is performed by analog or digital circuits.  Paragraph 0052 also discloses implementation by computer program or microprocessor software) (control device 200 is shown operatively connected to program 400 in Figure 7; Para. 0053, “…Control device 200 is operated by the signal on line 212 representing the actual remaining wire on spool S. This is the current wire supply signal. Block 216 is set to a desired signal level, as indicated by block 440 to create a signal on line 218 if the magnitude of the wire supply signal has a level indicating less wire than needed to complete the next welding cycle. Gate 210 creates a signal on line 214 to set the halt routine 220 for welder W when the welder is stopped with an insufficient amount of wire on the spool. When a new spool S is loaded and identified as indicated by block 402, a signal is created on line 442 to reset a routine 220 by a reset signal on line 222…”). Daniel also teaches that such software (400) is capable of sending notifications to remotely located personnel (transmitter 430 transmits signal to a remote location, para. 0053, in order to monitor the actual supply of welding wire on each of the welders at a remote location-para. 0054; Still further, alarm 150 is activated when the amount of wire reaches a given level approaching the low supply level at diameter a, which would allow for remotely located personnel to be notified.).
The advantage of combining the teachings of Daniel is that in doing so would provide automatic means for preventing operation when an insufficient amount or welding wire remains (citations above), thereby preventing damage to the welding torch and rejection of the weld (para. 0003, “…serious problems occur when the supply of welding wire on the spool is unexpectedly exhausted. When the supply of welding wire in the welding arc is interrupted abruptly, the welding power source does not respond by turning off the output voltage. Consequently, the depletion of the welding wire from a spool often results to damage to the contact tip of the welding torch and possibly failure or rejection of the weld…”).  Furthermore, broadly providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.  See MPEP 2144.04-III.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gelmetti with Daniel, by replacing the monitoring of Gelmetti, with the teachings of Daniel, in order to provide automatic means for preventing operation when an insufficient amount or welding wire remains (citations above), thereby preventing damage to the welding torch and rejection of the weld (para. 0003, “…serious problems occur when the supply of welding wire on the spool is unexpectedly exhausted. When the supply of welding wire in the welding arc is interrupted abruptly, the welding power source does not respond by turning off the output voltage. Consequently, the depletion of the welding wire from a spool often results to damage to the contact tip of the welding torch and possibly failure or rejection of the weld…”).  Furthermore, broadly providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.  See MPEP 2144.04-III.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelmetti (U.S. Publication 2011/0174792).
Regarding claim 18, Gelmetti, as applied to claim 11, teaches each claimed limitation except for generating multiple signals corresponding to different levels of weld wire in the weld wire supply drum.
However, in a separate embodiment, Gelmetti (Fig. 8) teaches the sensor generating multiple signals corresponding to different levels of weld wire in the drum (Paragraph 0044; electric sensor 30 comprising emitter 60 and receiver 62, multiple signals are generated to detect the wire level).
The advantage of combining the teachings of Gelmetti (Fig. 8) is that in doing so would allow for the detection of the wire level to be performed during intervals, which would aid in maintaining battery life (para. 0044).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gelmetti (Fig. 2) with Gelmetti (Fig. 8), by replacing the sensor of Gelmetti (Fig. 2), with the teachings of Gelmetti (Fig. 8), to allow for the detection of the wire level to be performed during intervals, which would aid in maintaining battery life (para. 0044 of Gelmetti).
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelmetti (U.S. Publication 2011/0174792) in view of Dam et al. (U.S. Patent 7694570), hereinafter Dam.
Regarding claims 22-23, Gelmetti, as applied to claim 21, teaches each claimed limitation except for the sensor system being mounted to reside in a laterally outwardly direction from the exterior and to detect through the sidewall a vertical level of weld wire in the weld wire supply drum (claim 22) and wherein the laterally outward direction is perpendicular to the central axis (claim 23).
Along the same field of endeavor of level sensors, Dam teaches that it is known in the art (Figures 4-5 and 7; Col. 1, lines 7-12 and 15-20; “the invention relates to ultrasonic transducers, or sensors, of the type that do not have to contact the liquid to sense its presence and more particularly to one which can be adhesively mounted to the outer surface of a vessel or tube to sense the liquid therein…; Col. 2, lines 35-37 “…ultrasonic energy can be transmitted into the vessel or tube or received after passing through it…;” See annotated Figure 7 below-tank T, considered analogous to the drum 10 of Gelmetti, where the “Central Axis” and “Lateral Outward Direction” are considered analogous to the same of Gelmetti discussed above) 

    PNG
    media_image2.png
    488
    460
    media_image2.png
    Greyscale

for a sensor (sensor generally taken as 12, which comprises piezoelectric transducer 20, matching element 22, etc.; See Col. 1, lines 7-12 and 15-20; using an external sensor to detect level-“…a typical application for such transducers is in liquid level sensing to sense the height of a liquid in a tube or pipe or container or other vessel, such as a tank…”; See Col. 4, lines 52-55, using the sensor to measure level in a vessel from a vessel sidewall) to be mounted so as to reside in a laterally outwardly direction from an the exterior and to detect through the sidewall a vertical level of a substance (Col. 4, lines 27-34; mounting the sensor, via adhesive 26, directly on an outer surface of a wall of T, where T can be any other type of vessel or tube; See also annotated Figure 7 above, showing the level sensor mounted on an external surface of the sidewall of T and residing in the laterally outwardly direction from the external surface of the sidewall) (Col. 1, lines 7-12 and 15-20; using an external sensor to detect level-“…a typical application for such transducers is in liquid level sensing to sense the height of a liquid in a tube or pipe or container or other vessel, such as a tank…”; See Col. 4, lines 52-55, using the sensor to measure level in a vessel from a vessel sidewall). 
Dam further teaches the sensor generating electronic signals (the piezoelectric element 20 within housing 12 has electrodes and is connected to an electronic unit 30 through leads…including an amplifier, that amplifies the electrical signal produced by the piezoelectric element…”-Col. 3, lines 15-24).
Dam further teaches wherein the laterally outward direction is perpendicular to the central axis (see annotated Figure, above).
Dam provides an advantage for using such a sensor, in that in doing so would provide a noninvasive and non-contacting arrangement, since the sensor is mounted on the outside of the wall, where mounting and removal is easy and quick (See Col. 4, lines 45-51 and Col. 2, lines 20-37; “….a non-contacting type ultrasonic transducer…so that ultrasonic energy can be transmitted into the vessel or tube or received after passing through it…” of Dam), while still being able to generate electronic signals indicating level within the drum (Col. 1, lines 15-20, “…a typical application for such transducers is in liquid level sensing to sense the height of a liquid in a tube or pipe or container or other vessel, such as a tank…;” Col. 3, lines 15-24,  “…the piezoelectric element 20 within housing 12 has electrodes and is connected to an electronic unit 30 through leads…including an amplifier, that amplifies the electrical signal produced by the piezoelectric element…”, of Dam). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gelmetti with Dam, by substituting the proximity sensor, as well as, the relative placement thereof of Gelmetti, with the transducer sensor being mounted to reside in a laterally outwardly direction from the exterior and to detect through the sidewall of Dam, for in in doing so would provide a noninvasive and non-contacting arrangement, since the sensor is mounted on the outside of the wall, where mounting and removal is easy and quick (See Col. 4, lines 45-51 and Col. 2, lines 20-37; “….a non-contacting type ultrasonic transducer…so that ultrasonic energy can be transmitted into the vessel or tube or received after passing through it…” of Dam), while still being able to generate electronic signals indicating level within the drum (Col. 1, lines 15-20, “…a typical application for such transducers is in liquid level sensing to sense the height of a liquid in a tube or pipe or container or other vessel, such as a tank…;” Col. 3, lines 15-24,  “…the piezoelectric element 20 within housing 12 has electrodes and is connected to an electronic unit 30 through leads…including an amplifier, that amplifies the electrical signal produced by the piezoelectric element…”, of Dam). Furthermore, using the sensor mounted on an exterior surface of a sidewall would amount to a simple substitution of art recognized sensors (proximity sensor and transducer sensor) performing the same function of detecting a level in a drum, vessel, tank, etc. and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelmetti (U.S. Publication 2011/0174792) in view of Miller et al. (U.S. Publication 2015/0362350), hereinafter Miller.
Regarding claim 24, Gelmetti, as applied to claim 11, teaches each claimed limitation except for the sensor system including spaced apart upper and lower detectors generating independent electronic signals corresponding to different levels of weld wire in the weld wire supply drum.
Along the same field of endeavor of level sensing, Miller teaches that it is known in the art (See Figures 2a/2b and 15; See abstract disclosing an array of sensor pairs to detect the level in a container; Fig. 15, level sensor pairs 52/54, located in 56, are mounted to drum 101-para. 0071) for a sensor to included spaced apart upper and lower detectors (para. 0071, sensor pairs 52/54, located in blocks 56, which are similar to those in Figures 2a/2b; multiple blocks 56 shown in Figure 15, vertically separated from each other, on the sidewall of drum 101).  Miller also teaches that upper and lower detectors generate independent electronic signals corresponding to different levels of the material in the container (para. 0048, “…the difference between the vertical pairs of level sensor pairs 52, 54 then signals the lubricant level in the reservoir 30…;”Para. 0071, “…the sensors read the fluid level signals altered by the fluid 104 to determine the fluid level…”).
The advantage of combining the teachings of Miller is that in doing so would provide a mere duplication of parts (i.e., upper and lower sensors) which does not produce new and unexpected results (See MPEP 2144.04-VI-B).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gelmetti with Miller, by adding to the sensor of Gelmetti, with the teachings of Miller, in order to provide a mere duplication of parts (i.e., vertically separated sensors), which does not produce new and unexpected results (See MPEP 2144.04-VI-B).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelmetti (U.S. Publication 2011/0174792) in view of Introductory Guide to Sensors (www.keyence.com/ss/products/sensors/sensorbasics/proximity/info/; date 03/14/2016), hereinafter NPL.
Regarding claim 28, Gelmetti, as applied in claim 11, teaches each claimed limitation and further teaches wherein the at least one sensor is a proximity sensor (electric sensor 30 comprises a proximity sensor 32-paragraph 0032).
Gelmetti does not explicitly disclose the proximity sensor being an inductive proximity sensor.
NPL teaches that it is known in the art of proximity sensors that a common type of proximity sensor is an inductive proximity sensor that can detect metal targets approaching the sensor without physical contact with the target.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gelmetti with NPL, by substituting the proximity sensor of Gelmetti, with the inductive proximity sensor of NPL, for in doing so would amount to a simple substitution of art recognized proximity sensors performing the same function of detecting an object without physically contacting the object, and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelmetti (U.S. Publication 2011/0174792) in view of Applicant Admitted Prior Art, hereinafter AAPA.
Regarding claim 30, Gelmetti, as applied to claim 21, teaches each claimed limitation except for the weld wire supply drum being on wheels attached to the bottom of the weld wire supply drum.

    PNG
    media_image3.png
    736
    388
    media_image3.png
    Greyscale

Figure 7 of Instant Application (depicting conventional supply drum)

However, AAPA teaches that it is known in the art for the weld wire supply drum to comprise wheels attached to the bottom of the drum (FIG. 7; para. 0021).  Here, AAPA makes it clear that it is known in the art to supply wheels to the bottom of the drum.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gelmetti with AAPA, by adding to the base of the drum of Gelmetti, with the wheels taught by AAPA, in order to provide an easy means for moving the welding drum.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 8662003 to Cooper et al. teaches a wire level gauge for determining the amount of wire in a wire storage container [1:22-30] where the level of welding wire 102 is determined using gauge 10 through a sidewall of container 100 [Figs. 3, 4, 6].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/           Primary Examiner, Art Unit 3761